USCA11 Case: 20-13084      Date Filed: 10/26/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13084
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LUIS C. BENNETT,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:90-cr-00305-CEH-TGW-4
                   ____________________
USCA11 Case: 20-13084         Date Filed: 10/26/2021    Page: 2 of 4




2                      Opinion of the Court                 20-13084


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Luis C. Bennett, proceeding pro se, appeals the district
court’s denial of his motion for reduction of his sentence, pursuant
to 18 U.S.C. § 3582(c)(2), based on Amendment 782 to the Sentenc-
ing Guidelines. He argues that the court should have reduced his
base offense level based on Amendment 782 and the 18 U.S.C.
§ 3553(a) factors.
       We review de novo the district court’s legal conclusions
about the scope of its authority under § 3582(c)(2). See United
States v. Lawson, 686 F.3d 1317, 1319 (11th Cir. 2012). If
§ 3582(c)(2) applies, we review the district court’s decision to grant
or deny a sentence reduction only for abuse of discretion. See
United States v. Caraballo-Martinez, 866 F.3d 1233, 1238 (11th Cir.
2017).
        A district court may modify a term of imprisonment if the
defendant was sentenced based on a range that has subsequently
been lowered by the Sentencing Commission. See § 3582(c)(2). A
district court must first recalculate the defendant’s sentence under
the amended guideline range and, in doing so, “[a]ll other guideline
application decisions made during the original sentencing remain
intact.” United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).
Any reduction in sentence must be consistent with the Sentencing
Commission’s policy statements. See § 3582(c)(2). A sentence
USCA11 Case: 20-13084        Date Filed: 10/26/2021     Page: 3 of 4




20-13084               Opinion of the Court                        3

reduction is inconsistent with U.S.S.G. § 1B1.10 if a retroactively
applicable guideline amendment “is applicable to the defendant but
the amendment does not have the effect of lowering the defend-
ant’s applicable guideline range because of the operation of another
guideline or statutory provision.” U.S.S.G. § 1B1.10, comment.
(n.1(A)). Proceedings under § 3582(c)(2) have a limited scope and
purpose and are not a plenary resentencing proceeding. See Dillon
v. United States, 560 U.S. 817, 825-29 (2010). See also Bravo, 203
F.3d at 781-82 (holding that constitutional claims are “extraneous
resentencing issues” that a court cannot address during a
§ 3582(c)(2) proceeding and that a defendant may raise constitu-
tional challenges to a sentence under 28 U.S.C. § 2255).
        A criminal defendant is entitled to the assistance of counsel
at all critical stages of the proceeding. See United States v. Wade,
388 U.S. 218, 224-27 (1967). There is no statutory or constitutional
right to counsel for § 3582(c)(2) motions or proceedings because,
though they are a continuation of a criminal case, they are not a
challenge to the appropriateness of the original sentence. See
United States v. Webb, 565 F.3d 789, 794-95 (11th Cir. 2009).
        The Sentencing Guidelines provide base offense levels for
drug offenses based on the type and quantity of drug involved. See
U.S.S.G. § 2D1.1(c). Amendment 782 to the Sentencing Guidelines
altered the base offense levels applicable to certain drug offenses.
See U.S.S.G. App. C, Amend. 782 (2014). Under the Amendment,
if a court attributes 150 to 450 kilograms of cocaine to a defendant,
his base offense level is 36. Id.
USCA11 Case: 20-13084         Date Filed: 10/26/2021      Page: 4 of 4




4                       Opinion of the Court                  20-13084

       As an initial matter, Mr. Bennett cannot challenge the sen-
tencing court’s drug amount finding in his § 3582(c)(2) motion. Ad-
ditionally, his ineffective assistance of trial counsel claim is outside
the scope of § 3582(c)(2) proceedings. And his claim that the ap-
pointed counsel in his § 3582(c)(2) proceeding was ineffective lacks
merit because he had no statutory or constitutional right to coun-
sel.
       The district court did not err in finding that Mr. Bennett was
not eligible for a sentence reduction under § 3582(c)(2) based on
Amendment 782. The court previously reduced his offense level
to 36, which is the same level to which his offense level would be
reduced under Amendment 782. Thus, a reduction in his sentence
would be inconsistent with the Sentencing Commission’s policy
statements.
       AFFIRMED.